 

 

 

 

 

 

 

January 2, 2008

 

Mr. Henry Braun

 

[Address in file]

 

 

Re:

Retirement Agreement

Dear Hank:

This letter dated as of the date set forth above (the “Effective Date”), sets
forth the terms of the agreement between Flushing Financial Corporation (the
“Company”), Flushing Savings Bank, FSB (the “Bank”) and you regarding your
retirement. Capitalized terms used in this letter and not otherwise defined have
the meanings given to them in your amended and restated employment agreement
with the Company, as amended to date. For purposes of this letter, your
employment agreement with the Company, your amended and restated employment
agreement with the Bank, dated as of July 18, 2000, and any other agreements
relating to your employment are collectively referred to as the “Employment
Agreements”.

Subject to the terms and conditions set forth in this letter, upon the Effective
Date, you will retire from your positions of Senior Vice President of the
Company and Senior Vice President/Operations of the Bank and from any other
positions you may have with subsidiaries or benefit plans of the Company or the
Bank. In consideration of your agreement to provide consulting services of any
kind whatsoever to the Company or the Bank as reasonably requested by the senior
officers of the Company or the Bank (the “Consulting Services”) during the Term
(as defined below) and for the waiver and release contained in this Agreement,
the Company or the Bank shall pay you the following:

 

1.

an aggregate up front consulting fee of $80,000 earned upon the effective date
hereof and payable not later than thirty (30) days following the Effective Date;
and

 

2.

additional consulting fees of $1,000 earned and payable on the last day of each
full month during the Term; and

 

3.

an additional $1,000, plus all necessary out-of-pocket accountable expenses of
up to $100, for each day during the Term during which you devote at least seven
hours of accountable time to Consulting Services (a “Consulting

 

--------------------------------------------------------------------------------



2

 

 

Day”), payable on the 15th day of the month following the month in which such
Consulting Day occurs; provided that you agree to provide Consulting Services
during at least 50 Consulting Days during the Term; and

 

4.

from the Effective Date through June 15, 2008 during the Term, the same payments
provided to you under the Employment Agreements on the automobile lease most
recently covered thereunder.

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall terminate on the earlier of the first anniversary of the Effective Date
(the “First Anniversary”) or the 90th day following the date on which express
written notice of termination is provided by the Company or the Bank to you, on
the one hand, or by you to the Company or the Bank, on the other hand; provided
that, if the Term is so earlier terminated by the Company or the Bank without
reasonable cause, then you shall be entitled to payment in full pursuant to
Clause 3 above not later than thirty (30) days following the end of the Term for
such number of Consulting Days equal to 50 minus the number of days on which you
provided any Consulting Services to the Company or the Bank; and provided
further that, if pursuant to the foregoing the Term does not terminate earlier
than the 30th day prior to the First Anniversary, then the Term shall be
extended for an additional year (subject to the continuing earlier termination
provision above during such extension), unless either the Company or the Bank,
on the one hand, or you, on the other hand, for any reason whatsoever notifies
the other in writing not later than the First Anniversary of its election not to
so extend, in which event for all purposes the Term shall terminate on the First
Anniversary.

In the event of your death before you have received any payments fully earned
pursuant to this Agreement, the Company or the Bank shall make such payments to
your designated beneficiaries or, failing any designation, your estate.

Upon your retirement under this Agreement, the Company and the Bank shall have
no further obligations to you under the Employment Agreements, other than (i)
the payment of your earned but unpaid Current Salary through the First
Anniversary and (ii) the provision of such other benefits, if any, to which you
are entitled as a former employee under the Bank’s and the Company’s written
employee benefit plans and programs and written compensation plans and programs.

In exchange for the consideration provided for in this Agreement, you, for
yourself and your heirs, executors, administrators and assigns (collectively the
“Braun Parties”), forever waive, release and discharge the Company and the Bank
and their respective subsidiaries, affiliates, successors and assigns, past and
present officers, directors, employees and agents, and any employee benefit plan
or policy of the Company or the Bank any fiduciaries thereof (collectively the
“Bank Parties”), from any and all claims, cases, demands, causes of actions,
fees and liabilities and expenses (including attorneys’ fees) of any kind
whatsoever, whether known or unknown, which you or they ever had or now have
against the Bank Parties by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter up to and including
the date of your execution of this Agreement (excluding entitlements pursuant to
the terms of this Agreement), including, but not limited to any tort and/or
contract claims and any claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act (ADEA), the Americans with Disabilities
Act, the Family Medical Leave Act,

 

--------------------------------------------------------------------------------



3

 

 

the Employee Retirement Income Security Act of 1974 (ERISA), the Civil Rights
Act of 1991, and/or any other Federal, state or local law (statutory or
decisional), regulation, or ordinance; provided however (i) that in no event do
any of the Braun Parties hereby waive, release or discharge the Company or the
Bank against any claim, case, demand, cause of action, fee, liability or expense
relating to indemnification or limitation of liability under the Company’s or
the Bank’s charter or bylaws, or under any indemnification agreement between you
and the Company or the Bank, and (ii) that the foregoing shall not operate to
make you ineligible for any earned bonus under the Company’s Executive and
Senior Officer Incentive Plan as adopted by the Company’s Compensation Committee
or for any earned benefits under the Company’s Profit Sharing Plan, the Bank’s
401(k) Savings Plan (including the Defined Contribution Retirement Program) and
the Bank’s Supplemental Savings Incentive Plan.

You acknowledge that you have been urged by the Company to consult an attorney
before signing this Agreement and that you have executed this Agreement with the
waiver and release set forth above, after having had the opportunity to consult
with an attorney and after having had the opportunity to consider the terms of
this Agreement for twenty-one (21) days after such terms were proposed to you
(although you may sign it at any time during this period). You further
acknowledge that: you have read this Agreement in its entirety; you understand
all of its terms; you knowingly and voluntarily assent to all of the terms and
conditions contained herein including, without limitation, the waiver and
release; you are executing this Agreement, including the waiver and release, in
exchange for consideration in addition to anything of value to which you are
already entitled; you are not waiving or releasing rights or claims that may
arise after your execution of this Agreement; and that you understand that the
waiver and release in this Agreement is being requested in connection with your
retirement from the Company and the Bank and in exchange for your receipt of
consideration to which you otherwise would not be entitled.

From and after the date hereof, you will maintain the confidentiality of, and
shall not use for the benefit of itself or others, any confidential information
concerning the Company or the Bank any of their respective subsidiaries or their
respective businesses, including, without limitation any such information that
may hereafter be received by you in connection with your provision of the
consulting services to the Company or the Bank or otherwise pursuant to this
Agreement; provided that that the foregoing shall not restrict (a) any
disclosure by you of any such confidential information required by applicable
law to be disclosed (but only such portion of such confidential information that
they are legally required to disclose), but if permitted by applicable law, you
shall give the undersigned notice and a reasonable opportunity to contest such
disclosure or seek an appropriate protective order; and (b) any disclosure of
information that is publicly available as of the date of this Agreement or,
after the date of this Agreement, becomes publicly available through no fault of
your own.

Without limiting any other duties or obligations you may have otherwise in this
regard, from and after the date hereof you agree that during the Term and for
three months thereafter you will not directly or indirectly advise or assist
(whether as employee, director, consultant or otherwise) any financial
institution of any kind and will notify the Company and the Bank of the details
of any request or inquiry you receive from any financial institution in this
regard.

 

--------------------------------------------------------------------------------



4

 

 

Without in any way limiting any of your rights to indemnification from the
Company and/or the Bank pursuant to their respective certificate of
incorporation, bylaws or otherwise provided under applicable law in respect of
your former employment by the Company and/or the Bank, the Company and the Bank
shall defend and indemnify and hold you harmless from and against any damage,
loss, liability, judgment, cost and other expense (including, without
limitation, reasonable legal fees and expenses) arising out of or in connection
with (a) any act or omission of the Company or the Bank relating directly to any
consulting services provided by you hereunder, except to the extent resulting in
whole or in part from your misconduct or gross negligence, and (b) any specific
act or omission made by you at the express direction of the Company or the Bank.

 

Nothing in this Agreement shall be deemed or construed by the parties or any
third party as creating the relationship of principal and agent, employer and
employee, partnership or joint venture between the parties, it being understood
and agreed that no provision contained herein, and no act of the parties, shall
be deemed to create any relationship between the parties other than the
relationship of independent contractor nor be deemed to vest any rights,
interest or claims in any third parties.

 

This Agreement, including the waiver and release contained herein, shall become
effective the eighth (8th) day following your execution of this Agreement and
you may at any time prior to the effective date revoke this Agreement by giving
written notice of such revocation to the Company’s Chief Operating Officer.

This Agreement may not be altered, varied, revised or amended except by an
instrument in writing signed by you, the Bank and the Company.

[Signatures on next page]

 

--------------------------------------------------------------------------------



5

 

 



Please indicate your agreement with the foregoing by signing in the space
provided below and returning a signed copy of this letter to each of the
undersigned.

 

 

Sincerely,

FLUSHING FINANCIAL CORPORATION

 

 

By:

/s/John R. Buran___________________

 

John R. Buran

 

President and Chief Executive Officer

 

 

FLUSHING SAVINGS BANK, FSB

 

 

By:

/s/John R. Buran___________________

 

John R. Buran

 

President and Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/Henry Braun______________

January 2, 2008_____________

Henry Braun

Date

 

 

 